

116 S2913 IS: Protecting Critical Services for Mothers and Babies Act
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2913IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Kaine (for himself, Mr. Perdue, Mr. Scott of South Carolina, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo apply cooperative and small employer charity pension plan rules to certain charitable employers
			 whose primary exempt purpose is providing services with respect to mothers
			 and children.
	
 1.Short titleThis Act may be cited as the Protecting Critical Services for Mothers and Babies Act.
		2.Application of cooperative and small employer charity pension plan rules to certain charitable
			 employers whose primary exempt purpose is providing services with respect
			 to mothers and children
			(a)Employee retirement income and security act of 1974
 (1)In generalSection 210(f)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060(f)(1)) is amended—
 (A)by striking or at the end of subparagraph (B); (B)by striking the period at the end of subparagraph (C) and inserting ; or; and
 (C)by inserting after subparagraph (C) the following new subparagraph:  (D)that, as of January 1, 2000, was maintained by an employer—
 (i)described in section 501(c)(3) of the Internal Revenue Code of 1986, (ii)who has been in existence for at least 80 years,
 (iii)who conducts medical research directly or indirectly through grant making, and (iv)whose primary exempt purpose is to provide services with respect to mothers and children..
					(b)Internal revenue code of 1986
 (1)IRC in generalSection 414(y)(1) of the Internal Revenue Code of 1986 is amended— (A)by striking or at the end of subparagraph (B);
 (B)by striking the period at the end of subparagraph (C) and inserting ; or; and (C)by inserting after subparagraph (C) the following new subparagraph:
						
 (D)that, as of January 1, 2000, was maintained by an employer— (i)described in section 501(c)(3),
 (ii)who has been in existence for at least 80 years, (iii)who conducts medical research directly or indirectly through grant making, and
 (iv)whose primary exempt purpose is to provide services with respect to mothers and children.. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect with respect to plan years beginning after December 31, 2018.